ORDER
Upon consideration of the appellee’s petition for rehearing,
IT IS ORDERED that the petition for rehearing is denied.
IT IS FURTHER ORDERED that the original published opinion, 773 F.2d 592, is hereby amended by deleting the first two sentences in the first full paragraph in the second column on page 598 and inserting in lieu thereof two new sentences reading as follows:
In this case, USAA comes clearly within the requirements for an action for actual damages under § 59.1-204 because it allegedly has “suffer[ed] loss as the result of [Rollins’] violation of Section 59.1-200.” Both Virginia common and statutory law provide for an insurance company’s right to subrogation where, as here, the insured’s loss allegedly was caused by a third party’s negligent or tortious conduct.
Entered at the direction of Circuit Judge ERVIN for a panel consisting of Circuit Judge MURNAGHAN and Circuit Judge ERVIN. Circuit Judge SNEEDEN was the third panel member, and he has taken no part in the consideration of the petition for rehearing.